Case 1:20-cv-21108-UU Document 127 Entered on FLSD Docket 10/12/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

  MARTA REYES; LAWRENCE WOOD; et al.,
  on behalf of themselves                                CASE NO. 1:20-cv-21108-UU
  and all those similarly situated,                      HON. URSULA UNGARO

               Plaintiffs,                               CLASS ACTION

  v.

  PEOPLE’S REPUBLIC OF CHINA;
  COMMUNIST PARTY OF CHINA; et al.,

  Defendants.
  _____________________________________/

                  STATUS REPORT PURSUANT TO COURT’S ORDERS

        Plaintiffs, by and through undersigned counsel, hereby provide the Court with a

  Status Report pursuant to the Court’s April 23, 2020 Order, which requires Plaintiffs to

  file a status report every fifteen days, [DE 10], and which was re-affirmed by the Court in

  its August 19, 2020 Order. [DE 92].

        Since the last status report of September 25, 2020, undersigned remains in

  contact with the service vendor on any developments. As of this filing, no response has

  been received from the Chinese Central Authority in Beijing on the status emails that

  were sent in September.       Plaintiffs filed their (unilateral) Joint Status Report and

  proposed scheduling order on October 2, 2020, which included a show cause section as

  to why additional time should be granted to serve Defendants. Plaintiffs await the status

  conference that has been reset for November 13, 2020.

        Respectfully submitted this 12th day of October, 2020.

                                    By: /s Matthew T. Moore
                                    Matthew T. Moore, Esq.
Case 1:20-cv-21108-UU Document 127 Entered on FLSD Docket 10/12/2020 Page 2 of 2

                                                               CASE NO. 1:20-cv-21108-UU


                                      Fla. Bar No. 70034
                                      Primary: mmoore@thebermanlawgroup.com
                                      Secondary: service@thebermanlawgroup.com

                                      Vincent J. Duffy, Esq.
                                      Fla. Bar No. 82151
                                      Primary: service@thebermanlawgroup.com
                                      Secondary: vduffy@thebermanlawgroup.com

                                      THE LAW OFFICES OF
                                      BERMAN & BERMAN, P.A.
                                      P.O. Box 272789
                                      Boca Raton, FL 33427
                                      Telephone: (561) 826-5200
                                            Fax: (561) 826-5201

                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been filed this

  October 12, 2020, with the Court’s CM/ECF filing system, which shall cause an email

  notice to be sent to all parties of record in this matter.



                                      By: /s Matthew T. Moore
                                      Matthew T. Moore, Esq.
                                      Fla. Bar No. 70034
